Citation Nr: 0803067	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  03-17 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Seattle, Washington


THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma 
(NHL), claimed as due to in-service exposure to chemicals and 
ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to 
February 1974.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a March 2002 rating decision in which 
the RO denied service connection for NHL, claimed as due to 
exposure to ionizing radiation.  A notice of disagreement 
(NOD) was received in November 2002.  In April 2003, the RO 
issued a statement of the case (SOC); and later the same 
month, and the veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals).

In April 2004, the veteran testified during  a Board hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of the hearing is of record.  During the hearing, 
the veteran submitted copies of scientific literature 
directly for the Board's consideration, with a written waiver 
of his right to have this evidence initially considered by 
the RO.  The Board has accepted this evidence for inclusion 
in the record.  See 38 C.F.R. § 20.800 (2004).

In a December 2004 decision, the Board denied the veteran's 
claim for service connection for NHL based solely on whether 
his disease was due to ionizing radiation.  The veteran filed 
a timely appeal to the United States Court of Appeals for 
Veterans Claims (Court).  

In an August 2007 Order, the Court granted a joint motion for 
remand filed by representatives for both parties, vacating 
the Board decision and remanding the matter on appeal to the 
Board for further proceedings consistent with the joint 
motion.

In June 2007, the veteran submitted copies of Internet 
articles directly for the Board's consideration, along with a 
waiver of his right to have this evidence initially 
considered by the RO.  The Board accepts this evidence for 
inclusion in the record.  See 38 C.F.R. § 20.1304 (2007).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran has credibly asserted in-service exposure to 
ethylene oxide, which is consistent with the circumstances of 
his service.

3.  The veteran  has been diagnosed with NHL, and there is 
competent and persuasive evidence indicating that the 
veteran's NHL is related to in-service exposure to ethylene 
oxide.


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
criteria for service connection for NHL are met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.311 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Considering the claim for service connection for NHL on 
appeal in light of the above-noted legal authority, and given 
the Board's favorable disposition of the claim, the Board 
finds that all necessary notification and development action 
on this matter has been accomplished.


II. Analysis

The veteran asserts that his NHL is due to exposure to 
formaldehyde gas and/or ethylene oxide, as well as ionizing 
radiation, as a urology/x-ray technician in service.  

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) 
(2007).  Service connection may be granted for a disease 
first diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  38 C.F.R. § 
3.303(a).  

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, and malignant tumors become manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.307, 3.309 (2007).

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  See Hilkert 
v. West, 11 Vet. App. 284, 289 (1998).

First, if a veteran exposed to radiation during active duty 
later develops one of the diseases listed in 38 C.F.R. § 
3.309(d)(2), a rebuttable presumption of service connection 
arises.  See 38 U.S.C.A. §§ 1112, 1113 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.307, 3.309 (2007).  These diseases are 
ones in which the VA Secretary has determined that a positive 
association with radiation exposure exists.  Lymphomas 
(except Hodgkin's disease) are among these diseases.  See 
38 C.F.R. § 3.309(d)(2)(i-xxi).  

Second, service connection may be established if a radiation-
exposed veteran develops a "radiogenic disease" (one that may 
be induced by ionizing radiation, either listed at 38 C.F.R. 
§ 3.311(b)(2) or established by competent scientific or 
medical evidence to be radiogenic disease), if the VA 
Undersecretary for Benefits determines that a relationship in 
fact exists between the disease and the veteran's exposure in 
service.  Lymphomas other than Hodgkin's disease are among 
the listed diseases (see 38 C.F.R. § 3.311(b)(2)(i-xxiv) 
(2007)).

Third, service connection may be established by competent 
evidence establishing the existence of a medical nexus 
between the claimed condition and exposure to ionizing 
radiation during active service.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  See also Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).

The Board notes that the three alternative methods defined by 
Hilkert for establishing service connection all share a 
common threshold: that the claimant has, in fact, been shown 
to have been exposed to ionizing radiation.  A "radiation-
exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a 
veteran who while serving on active duty or on active duty 
for training or inactive duty training, participated in a 
radiation-risk activity.  "Radiation-risk activity" is 
defined to mean: onsite participation in a test involving the 
atmospheric detonation of a nuclear device; the occupation of 
Hiroshima or Nagasaki, Japan, by United States forces during 
the period beginning on August 6, 1945, and ending on July 1, 
1946; internment as a prisoner of war in Japan that resulted 
in an opportunity for exposure to ionizing radiation 
comparable to that of veterans who were in the occupation 
forces of Hiroshima or Nagasaki during the period August 6, 
1945, to July 1, 1946; certain service on the grounds of 
gaseous diffusion plants located in Paducah, Kentucky, 
Portsmouth, Ohio, and Oak Ridge, Tennessee; in certain 
circumstances, service before January 1, 1974, on Amchitka 
Island, Alaska; or, certain circumstances, service in a 
capacity which, if performed as an employee of the Department 
of Energy, would qualify the individual for inclusion as a 
member of the Special Exposure Cohort under section 3621(14) 
of the Energy Employees Occupational Illness Compensation 
Program Act of 2000 (42 38 U.S.C. § 73841(14)).  See 38 
C.F.R. § 3.309(d)(ii) (2007).  As the veteran did not 
participate in a radiation-risk activity as defined by 
regulation, the presumptive provisions of section 1112(c) and 
38 C.F.R. § 3.309(d) are not available in this case.  See 
Rucker, 10 Vet. App. at 71.

With respect to the second and third methods of establishing 
service connection due to exposure to ionizing radiation, the 
Board notes that, while in the U. S. Navy, the veteran 
attended basic hospital corpsman school and urology 
technician school and claims that he was a urological/x-ray 
technician.  In statements associated with his service 
personnel records dated in February 1973, the Chief and 
Assistant Chief, Urology Service, at the U. S. Naval Hospital 
in Long Beach, California confirm that the veteran had been 
assigned to their department for approximately 15 months as a 
urological technician.  

Reports dated in October and December  2001 from the Naval 
Dosimetry Center provide a radiation exposure history for the 
veteran while he was assigned to the U. S. Naval Medical 
Center in San Diego, California from August 1971 to November 
1971 and to the U. S. Naval Hospital in Long Beach, 
California from November 1971 to December 1973 and from June 
1974 to September 1976.  The report reflects whole-body 
exposure to photon radiation only, with no exposure to 
shallow or neutron radiation.  From August to November 1971, 
the veteran was exposed to .330 REM.  In November and 
December 1971, he was exposed to .002 REM.  From January 1972 
to January 1973, the veteran was exposed to .018 REM. From 
January to December 1973, he was exposed to .010 REM.  From 
June to December 1974, the veteran was exposed to .002 REM. 
From January to December 1975, he was exposed to .009 REM.  
From January to September 1976, he was exposed to .003 REM.  
His lifetime dose was calculated to be .374 REM.

Post service, between December 1999 and February 2001, 
medical records from the Multicare Regional Cancer Center, 
the Tacoma General Hospital, the Allenmore Medical Regional 
Cancer Center, the University of Washington Medical Center, 
and L. K. C., M.D. reveal that the veteran was tested, 
evaluated, and treated for NHL.  These records show that he 
was diagnosed with malignant B-cell lymphoma of follicular 
center cell origin in January 2000.  Subsequently, the 
veteran received chemotherapy and radioactive monoclonal 
antibody treatment, with complete clinical remission noted in 
October 2000.

In a November 2000 statement, Dr. L. K. C., an oncologist, 
noted that the majority of patients with follicular or 
indolent NHL were over the age of 50 at diagnosis, which made 
the veteran's case somewhat unusual.  No risk factors for 
early development of NHL had been identified, with the 
exception of exposure to ionizing radiation while the veteran 
worked as a radiology technician in the early 1970s.  Dr. L. 
K. C. stated that ionizing radiation was a risk factor for 
the development of NHL, as demonstrated by the increased 
incidence of that disorder in survivors of atomic bomb blasts 
during World War II or nuclear reactor accidents.  
Additionally, late development of NHL was seen in patients 
who were survivors of Hodgkin's disease, treated with 
radiation.  The latency or delay between exposure to ionizing 
radiation and the development of NHL may be several years to 
decades.  Although it was not possible with certainty to 
attribute the development of NHL in the veteran's case to 
exposure to ionizing radiation more than 25 years previously, 
Dr. L. K. C. opined that his development of follicular NHL at 
an early age made the veteran's exposure to ionizing 
radiation highly suspect.

In a June 2001 statement, the veteran described his duties, 
which included routine exposure to ionizing radiation while 
serving as a urological technician in the Navy.  Following 
service he pursued and received a Doctor of Optometry degree 
in 1984.  The veteran reported no post-service exposure to 
ionizing radiation other than routine physical and dental 
examinations.

In February 2002, the Director of the VA Compensation and 
Pension (C&P) Service referred the veteran's claims file to 
the VA Under Secretary for Health, pursuant to the provisions 
of 38 C.F.R. § 3.311, for review and preparation of a dose 
estimate and an opinion as to whether it was likely, 
unlikely, or as likely as not that he developed NHL as a 
result of his exposure to radiation in service.  The Director 
noted that the veteran was almost 21 years old when he was 
first exposed to radiation, and that approximately 26 years 
had passed between the date of his last exposure to radiation 
and the date NHL was diagnosed.  Medical records confirmed a 
history of tobacco use; the veteran smoked 1 pack of 
cigarettes per day for 20 years, and quit in the mid- to late 
1980's; he reportedly currently smoked 2 cigars per day.  His 
family medical history was remarkable for a maternal 
grandmother with breast cancer.

In a March 2002 opinion, a VA physician estimated that, based 
on the Naval Dosimetry Center report, the veteran was exposed 
to a dose of .374 REM of ionizing radiation during his 
military service.  She noted that the Committee on 
Interagency Radiation Research and Policy Coordination 
Science Panel Report No. 6 (1988) did not provide screening 
doses for malignant lymphomas including Hodgkin's disease and 
NHLs.  The VA physician stated that the sensitivity of 
lymphatic tissue to radiation-induced malignancy was 
considered to be very low or absent.  The data was reasonably 
consistent in not showing an excess in Hodgkin's disease 
associated with radiation.  The association of NHLs with 
radiation exposure was noted to have been inconsistent, with 
citation to "Health Effects of Exposure to Low Levels of 
Ionizing Radiation (BEIR IV)," 1990, pp. 329-330; Mettler and 
Upton, Medical Effects of Ionizing Radiation, 2nd Ed., 1995, 
pp. 73, 119-120.  In light of the above, this physician 
opined that it was unlikely that the veteran's NHL could be 
attributed to exposure to ionizing radiation in service.

In a March 2002 statement, the Director of the VA C&P Service 
advised the RO that, following a review of the entire 
evidence in the veteran's case, including the abovementioned 
VA physician's statement, there was no reasonable possibility 
that the veteran developed NHL as a result of exposure to 
ionizing radiation in service.

In his November 2002 NOD and during an April 2004 Board 
hearing, the veteran maintained that the estimated amount of 
exposure to ionizing radiation is low and does not reflect 
his actual exposure.  In support, he reported that he wore 
his dosimeter on the waist band of his surgical scrubs, which 
was then covered by a lead apron draped from the shoulders to 
mid-calf, effectively blocking the dosimeter.  The veteran 
also asserted that the procedures for sterilization of 
instruments used for surgical procedures routinely required 
exposure to formaldehyde fumes and ethylene oxide, and that 
the combined effect of exposure to these two chemicals and 
ionizing radiation, were additive.  He supplied medical 
treatise evidence in support of his claim that exposure to 
these latter chemicals could lead to the development of NHL.

Following the Court's remand, the Board obtained a Veteran's 
Health Administration (VHA) medical opinion from a specialist 
in hematology and oncology, who reviewed the veteran's claims 
file.  In the October 2007 VHA opinion, this specialist 
explained that there are few well-documented etiological 
factors of follicular lymphoma.  These are as follows: (1) 
age over 60; (2) weakened immune system - as in AIDS or with 
immunosupression given for transplant or in patients with 
autoimmune diseases; (3) infections - HIV, hepatitis C and 
Helicobacter pylori; (4) ionizing radiation given at high 
dose rates: and (5) some chemical agents, e.g., pesticides 
used in agriculture.  However, the veteran does not have any 
of these common risk factors.  His radiation was most likely 
obtained at a low dose rate.  Radiation given at a low dose 
rate seems to be risky only to subjects with abnormal DNA 
repair mechanisms, but not to healthy subjects.

The specialist added that formaldehyde was shown to have a 
mutagenic effect on lymphoma cells if these are exposed to 
the formaldehyde in vitro, e.g., in a cell culture.  This has 
nothing to do with natural exposure to formaldehyde fumes, 
which would not reach lymphocytes or lymph nodes.  
Formaldehyde at high concentrations, mostly in pathology 
technicians, contributes to pulmonary disease, e.g., 
emphysema, but not lymphoma.

The specialist noted that the veteran claims to have been 
exposed to ethylene oxide while sterilizing urology 
equipment.  Ethylene oxide is a highly toxic gas used in 
special sterilizing tanks designed to avoid any direct 
contact between the gas and the operator.  There might be 
some residual molecules of ethylene oxide left when 
sterilized equipment is taken out of the tank.  Ethylene 
oxide causes double-stranded DNA brakes, which when occurring 
in bacterial or viral DNA kills these microorganisms.  The 
same brakes can occur in the DNA of eukaryotic cells 
including the DNA of lymphocytes.  In an epidemiologic study 
published in the New England Journal of Medicine in 1991, 
ethylene oxide was shown to increase the risk of lymphoma and 
other hematological malignancies in males by about 55 
percent.  The individuals studied were exposed in a manner 
comparable to that experienced by the claimant and for a 
similar or longer periods of time.  Given the fact that the 
veteran was not exposed to the common risk factors of 
follicular lymphoma, that his disease manifested earlier than 
usual and that he was very likely exposed to ethylene oxide 
during his military service, the specialist concluded that 
the veteran's follicular lymphoma is at least as likely as 
not a consequence of ethylene oxide exposure during his 
military service.

As noted above, a Naval Dosimetry Center report reflects that 
the veteran was subjected to whole-body exposure to photon 
radiation only, with no exposure to shallow or neutron 
radiation provide a radiation exposure, while he was assigned 
to the U. S. Naval Medical Center in San Diego, California 
and to the U. S. Naval Hospital in Long Beach, California.  
The veteran's service personnel records confirm that, while 
in the U. S. Navy, he attended basic hospital corpsman school 
and urology technician school and he was a urological 
technician at the U. S. Naval Hospital in Long Beach for 
approximately 15 months.  The Board also notes that the 
veteran is competent to assert the occurrence of in-service 
exposure to formaldehyde gas and ethylene oxide as part of 
his duties.  See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  Thus, although there is no objective evidence to 
support any specific incident(s) of exposure in service, the 
Board accepts the appellant's assertions of in-service 
exposure to formaldehyde and ethylene oxide as credible and 
such exposure is consistent with the circumstances of his 
military service while stationed in San Diego and Long Beach.  

Accordingly, the remaining question is whether the 
appellant's NHL is medically related to his military 
service-to specifically include the claimed exposure to 
formaldehyde and ethylene oxide, and/or ionizing radiation, 
while serving in the Navy.  

Even assuming the applicability of 38 C.F.R. § 
3.311(b)(2)(xxii) to the veteran's NHL as a potentially 
radiogenic disease, the evidence does not establish that his 
NHL was manifest within the first post-service year; rather, 
the record indicates that it was manifest in January 2000, 
over 25 years post service.  However, when considered 
together, the November 2000 private oncologist and the 
October 2007 VHA specialist both agree that the majority of 
patients with follicular or indolent NHL were over the age of 
60 at diagnosis, which makes the veteran's case somewhat 
unusual, and that no risk factors for early development of 
NHL had been identified, with the exception of exposure to 
ionizing radiation while the veteran worked as a radiology 
technician in the early 1970s.  

In this case, the only evidence purporting to establish a 
relationship between the veteran's NHL and his in-service 
radiation exposure (and to specific chemicals) is the 
literature submitted by the veteran, a single medical 
statement, and the veteran's own statements and assertions 
and those of his representative.  However, the Board finds 
that such evidence does not provide probative evidence upon 
which to predicate a grant of service connection due to 
exposure to ionizing radiation.

The Board has thoroughly reviewed the scientific literature 
the veteran has submitted on the subject of ionizing 
radiation exposure; however, that literature does not refer 
to the veteran himself, nor is it specific to the particular 
circumstances and events described by him with respect to his 
claimed exposure to ionizing radiation in service.  Generic 
medical literature, which does not apply medical principles 
regarding causation or etiology to the facts of an individual 
case, does not provide competent evidence to satisfy the 
nexus element for an award of service connection.  See Sacks 
v. West, 11 Vet. App. 314 (1998).  In this case, the 
scientific literature submitted by the veteran only raises 
the possibility that there may be some relationship between 
ionizing radiation exposure and his NHL.  It does not show 
that there is a direct causal relationship.  Nonetheless, the 
Board has given consideration to the scientific literature, 
particularly in light of the supporting medical opinion 
evidence of record.  See Mattern v. West, 12 Vet. App. 222, 
228 (1999) (holding that medical treatise evidence can 
provide important support when combined with an opinion of a 
medical professional).

With this in mind, the Board has weighed the November 2000 
opinion of Dr. L. K. C. that, although it is  not possible 
with certainty to attribute the development of NHL in the 
veteran's case to exposure to ionizing radiation more than 25 
years previously, his development of follicular NHL at an 
early age makes his exposure to ionizing radiation highly 
suspect.  However, in this case, the Board accords greater 
probative weight to the opinions provided in a March 2002 by 
a VA physician and in October 2007 by a VHA specialist, which 
were based on a review of the veteran's claim and ionizing 
radiation exposure in service.

As noted above, both VA physicians reviewed the veteran's 
case in detail.  The March 2002 VA physician's calculations 
took into account the veteran's description of the events and 
circumstances surrounding his claimed exposure, together with 
the conclusions reached in the Naval Dosimetry Center report.  
While the veteran has questioned the accuracy of the dose 
estimate provided, he has not submitted any objective 
evidence that specifically contradicts that dose estimate.  
The Board is aware of the veteran's contentions that a 
dosimeter would not have registered the true level of 
radiation exposure he actually experienced.  In any event, 
the Board notes that the Naval Dosimetry Center's 
calculations resulting in a .374 REM lifetime dose also 
factored in radiation exposure from June 1974 to September 
1976, long beyond the date of the veteran's discharge from 
service in February 1974.  

Similarly, the October 2007 VHA specialist noted that the 
veteran was not exposed to the common risk factors of 
follicular lymphoma, that his radiation exposure was most 
likely obtained at a low dose rate, that his disease 
manifested earlier than usual and that radiation given at a 
low dose rate seems to be risky only to subjects with 
abnormal DNA repair mechanisms, not to healthy subjects like 
the veteran.  The Board thus finds the 2002 and 2007 opinions 
clearly more definitive, and more probative on the question 
of the relationship between the veteran's NHL and his 
exposure to ionizing radiation in service.  See Winsett v. 
West, 11 Vet. App. 420, 424-25 (1998) (it is not error for 
the Board to value one medical opinion over another, as long 
as a rational basis for doing so is given); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

Thus, in this case, the Board notes that the question of 
whether the veteran's NHL may be considered a "radiogenic 
disease" is rendered inconsequential in light of the March 
2002 and October 2007 medical opinions that it was unlikely 
that the veteran's NHL could be attributed to exposure to 
ionizing radiation in service.  Indeed, this probative 
evidence precludes service connection for NHL as due to 
exposure to ionizing radiation on any basis.

Similarly, the Board finds that the October 2007 VHA opinion 
that formaldehyde at high concentrations, mostly in pathology 
technicians contributes to pulmonary diseases but not 
lymphoma, precludes service connection for NHL due to 
exposure to formaldehyde.

However, resolving doubt in the veteran's favor, the Board 
reaches a different result with regard to the veteran's 
asserted in-service exposure to ethylene oxide.  As noted by 
the October 2007 VHA specialist, a study of individuals who 
were exposed to ethylene oxide in a manner comparable to that 
endured by the veteran and for a similar, or longer, period 
of time showed an increase in the risk of lymphoma and other 
hematological malignancies in males by about 55 percent.  
After ruling out in-service exposure to either ionizing 
radiation and/or formaldehyde gas as the origin of his NHL 
and given that the veteran was very likely exposed to 
ethylene oxide during his military service, the VHA 
specialist concluded that the veteran's lymphoma is at least 
as likely as not a consequence of ethylene oxide exposure 
during service.  Clearly, this specialist indicates that 
there exists a medical nexus between the appellant's NHL and 
his active service.  As this opinion was based on 
consideration of the veteran's medical history and 
assertions, the Board finds it probative of the medical nexus 
question.  Significantly, there is no contrary medical 
opinion evidence of record.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Under the circumstances of this case, and with resolution of 
all reasonable doubt in the veteran's favor, the Board finds 
that the criteria for service connection for NHL, due to in-
service exposure to ethylene oxide, are met.  


ORDER

Service connection for NHL is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


